Exhibit 10.1

 

EXECUTION VERSION

 

 



AMENDMENT NO. 3 TO CREDIT AND GUARANTY AGREEMENT

 

AMENDMENT NO. 3, dated as of October 5, 2018 (this “Amendment”), by and among
TERRAFORM POWER OPERATING, LLC a Delaware limited liability company (the
“Borrower”), TERRAFORM POWER, LLC, a Delaware limited liability company
(“Holdings”), CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors, and HSBC BANK
USA, NATIONAL ASSOCIATION, as Administrative Agent (together with its permitted
successors in such capacity, the “Administrative Agent”) and as Collateral Agent
(together with its permitted successors in such capacity, the “Collateral
Agent”), HSBC BANK CANADA, BANK OF MONTREAL, THE BANK OF NOVA SCOTIA, NATIXIS
SECURITIES AMERICAS LLC, RBC CAPITAL MARKETS1 and SUMITOMO MITSUI BANKING
CORPORATION, as joint lead arrangers and joint bookrunners (the “Arrangers”),
and each SPECIFIED REFINANCING REVOLVING LENDER party hereto, to the Credit and
Guaranty Agreement, dated as of October 17, 2017, by and among the Borrower,
Holdings, the Guarantors party thereto, the Administrative Agent and the
Arrangers (as amended by the First Amendment to Credit and Guaranty Agreement,
dated as of November 6, 2017, the Joinder Agreement, dated as of February 6,
2018, and the Joinder and Second Amendment to Credit and Guaranty Agreement,
dated as of April 27, 2018, and as further amended, amended and restated,
supplemented or otherwise modified from time to time through the date hereof,
the “Credit Agreement” and, as amended by this Amendment, the “Amended Credit
Agreement”). Terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement unless otherwise defined
herein.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth herein;

 

WHEREAS, pursuant to Section 2.25 of the Credit Agreement, the Borrower may
obtain Refinancing Revolving Commitments in order to replace the entire
outstanding amount of the Revolving Commitments (the “Existing Revolving
Commitments”, and the loans thereunder, the “Existing Revolving Loans”)
outstanding under the Credit Agreement immediately prior to the Amendment No. 3
Effective Date (as defined below) by, among other things, entering into this
Amendment pursuant to the terms and conditions of the Credit Agreement with
Revolving Lenders and Additional Refinancing Lenders agreeing to provide such
Refinancing Revolving Commitments (each such Revolving Lender and Additional
Refinancing Lenders agreeing to provide Refinancing Revolving Commitments and
any assignees thereof are referred to herein as the “Specified Refinancing
Revolving Lenders”);

 

WHEREAS, the Borrower has requested that the Lenders executing this Amendment as
Specified Refinancing Revolving Lenders extend credit to the Borrower in the
form of Refinancing Revolving Commitments in an aggregate principal amount of
$600,000,000 (the “Specified Refinancing Revolving Commitments”; the facility in
respect of the Specified Refinancing Revolving Commitments, the “Specified
Refinancing Revolving Facility”);

 

WHEREAS, each Lender holding Existing Revolving Commitments outstanding
immediately prior to the Amendment No. 3 Effective Date that executes and
delivers a consent to this Amendment substantially in the form of Exhibit A
hereto (an “Amendment No. 3 Consent”) shall be deemed, upon effectiveness of
this Amendment, to have consented to (x) the amendments to the Credit Agreement
set forth herein and (y) the continuation of all (or such lesser amount as
allocated to such Lender by the Amendment No. 3 Arranger (as defined below) and
notified to such Lender) of its Existing Revolving Commitments (and any
outstanding Revolving Loans made in respect of such Existing Revolving
Commitments) as Specified Refinancing Revolving Commitments (and any loans made
in respect of such Specified Refinancing Revolving Commitments (“Specified
Refinancing Revolving Loans”)) (such Existing Revolving Commitments, the
“Continued Revolving Commitments”, such continued Existing Revolving Loans, the
“Continued Revolving Loans” and each such Lender, a “Continuing Revolving
Lender”) in an aggregate principal amount equal to the aggregate principal
amount of such Existing Revolving Commitments so continued (or such lesser
amount as allocated to such Lender by the Amendment No. 3 Arranger);

 

_______________________________

1 RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.



 
 

 

WHEREAS, (i) the Continuing Revolving Lenders are severally willing to continue
all (or such lesser amount as allocated to such Lender by the Amendment No. 3
Arranger and notified to such Lender) of their Existing Revolving Commitments as
Specified Refinancing Revolving Commitments and (ii) the Specified Refinancing
Revolving Lenders are willing to provide the Specified Refinancing Revolving
Commitments to the Borrower on the Amendment No. 3 Effective Date, subject to
the terms and conditions set forth in this Agreement; and

 

WHEREAS, HSBC BANK USA, NATIONAL ASSOCIATION (acting through such of its
affiliates or branches as it deems appropriate) has been appointed as the
Amendment No. 3 Arranger and is acting as joint lead arranger and joint
bookrunner for this Amendment (in such capacity, the “Amendment No. 3
Arranger”).

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

ARTICLE I

Amendments, Refinancing Revolving Loans and Refinancing Revolving Commitments

 

Section 1.1.           Specified Refinancing Revolving Commitments. Each
Specified Refinancing Revolving Lender hereby agrees to provide Specified
Refinancing Revolving Commitments in the aggregate principal amount specified
opposite its name on Annex I attached hereto on the Amendment No. 3 Effective
Date. Pursuant to Section 2.25 of the Credit Agreement, the Specified
Refinancing Revolving Commitments and related Specified Refinancing Revolving
Loans shall have the terms set forth in this Amendment and in the Amended Credit
Agreement.

 

Section 1.2.           Use of Proceeds. The proceeds of the Specified
Refinancing Revolving Loans will be used for general corporate purposes of the
Borrower, including, on the Amendment No. 3 Effective Date, to repay all
Revolving Loans outstanding immediately prior to the Amendment No. 3 Effective
Date.

 

Section 1.3.           Continuation of Continued Revolving Loans. The
continuation of Continued Revolving Loans may be implemented pursuant to other
procedures specified by the Amendment No. 3 Arranger (in consultation with the
Borrower), including (i) by repayment of Continued Revolving Loans of a
Continuing Revolving Lender from the proceeds of Specified Refinancing Revolving
Loans followed by a subsequent assignment to it of Specified Refinancing
Revolving Loans in the same amount or (ii) by each Continuing Revolving Lender
converting all (or such lesser amount as allocated to such Lender by the
Amendment No. 3 Arranger and notified to such Lender) of its Existing Revolving
Loans to Specified Refinancing Revolving Loans in a principal amount equal to
such Existing Revolving Loans (or such lesser amount as allocated to such Lender
by the Amendment No. 3 Arranger and notified to such Lender) on a cashless
basis. Each Continuing Revolving Lender hereby agrees to execute such other
documentation as may be required to evidence such Continuing Revolving Lender’s
commitment to make such Specified Refinancing Revolving Loans.

 



 - 2 - 

 

 

Section 1.4.           Amendments. Subject to satisfaction (or waiver) of the
conditions set forth in Article III hereof, on the Amendment No. 3 Effective
Date, (i) the Specified Refinancing Revolving Loans shall be Refinancing
Revolving Loans and Revolving Loans (each under and as defined in the Credit
Agreement), (ii) the Specified Refinancing Revolving Commitments shall be
Refinancing Revolving Commitments and Revolving Commitments (each under and as
defined in the Credit Agreement), (iii) this Amendment shall be a Refinancing
Amendment and a Credit Document (each under and as defined in the Credit
Agreement) and (iv) the Credit Agreement shall be amended as follows:

 

(a)                The following defined terms are hereby added to Section 1.01
of the Credit Agreement in alphabetical order:

 

“Amendment No. 3” means Amendment No. 3 to this Agreement, dated as of October
5, 2018.

 

“Amendment No. 3 Arranger” means HSBC BANK USA, NATIONAL ASSOCIATION, as joint
lead arranger and joint bookrunner in connection with Amendment No. 3.

 

“Amendment No. 3 Effective Date” means October 5, 2018, the date of
effectiveness of Amendment No. 3.

 

(b)               The definition of “Applicable Margin” in Section 1.01 of the
Credit Agreement is hereby amended by deleting the table therein and replacing
it with the following:

 

Leverage Ratio  Applicable Margin for
Eurocurrency Rate Loans   Applicable Margin for
Base Rate Loans and CPR Loans   Applicable Revolving
Commitment Fee Percentage  <3.50:1.00   1.50%   0.50%   0.25% >3.50:1.00 but <
4.50:1.00   1.75%   0.75%   0.25% >4.50:100 but < 5.50:1.00   2.00%   1.00% 
 0.325% > 5.50:1.00   2.25%   1.25%   0.375%

 

(c)                The definition of “Credit Document” in Section 1.01 of the
Credit Agreement is hereby amended by replacing the word “and” that is
immediately before “all” with a comma and inserting the following at the end of
the sentence: “Amendment No. 3, and”.

 

(d)               The definition of “Maturity Date” in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and replaced as follows:

 

“Maturity Date” means October 5, 2023.

 

(e)                Section 2.8(a) of the Credit Agreement is hereby amended by
inserting “and in Amendment No. 3” immediately after the language “Except as
otherwise set forth herein”.

 

(f)                Section 2.24 of the Credit Agreement is hereby amended by
deleting “$150,000,000” therein and replacing it with “$300,000,000 (including
amounts incurred pursuant to the Joinder Agreement, dated as of February 6,
2018, by and among Bank of America, N.A. and Barclays Bank PLC, Borrower,
Holdings and certain Subsidiaries of Borrower, as Guarantors, and HSBC USA, as
Administrative Agent)”.

 



 - 3 - 

 

 

Section 1.5.           Fees. The Borrower shall pay to the Administrative Agent,
for the account of each Specified Refinancing Revolving Lender, an upfront fee
in an aggregate amount equal to 0.35% of each Specified Refinancing Revolving
Lender’s allocated Specified Refinancing Revolving Commitment on the Amendment
No. 3 Effective Date.

 

ARTICLE II 

 

Representations and Warranties

 

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, each Credit Party party hereto
represents and warrants to the Administrative Agent, Collateral Agent and the
Lenders that:

 

Section 2.1 Organization; Requisite Power and Authority; Qualification. Each
Credit Party and each of the Restricted Subsidiaries (a) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization and (b) has all requisite power and authority (i) to own and
operate its properties, (ii) to carry on its business as now conducted and as
proposed to be conducted and (iii) to enter into this Amendment and to carry out
the transactions contemplated hereby, and (c) is qualified to do business and in
good standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and could
not be reasonably expected to have, a Material Adverse Effect.

 

Section 2.2 Due Authorization. The execution, delivery and performance of this
Amendment has been duly authorized by all necessary action on the part of each
Credit Party that is a party hereto.

 

Section 2.3 No Conflict. The execution, delivery and performance by each Credit
Party party hereto of this Amendment and the consummation of the transactions
contemplated by this Amendment do not (a) violate (i) any provision of any law
or any governmental rule or regulation applicable to any Credit Party or any
Subsidiary of Holdings except where such violations could not reasonably be
expected to have a Material Adverse Effect, (ii) any of the Organizational
Documents of Holdings or any of its Subsidiaries, or (iii) any order, judgment
or decree of any court or other agency of government binding on Holdings or any
of its Subsidiaries except, in this clause (a)(iii), where such violation could
not reasonably be expected to have a Material Adverse Effect; (b) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation of Holdings or any of its Subsidiaries
except to the extent such conflict, breach or default could not reasonably be
expected to have a Material Adverse Effect; (c) result in or require the
creation or imposition of any Lien upon any of the properties or assets of
Holdings or any of its Subsidiaries; or (d) require any approval of
stockholders, members or partners or any approval or consent of any Person under
any Contractual Obligation of Holdings or any of its Subsidiaries, except for
such approvals or consents which will be obtained on or before the Amendment No.
3 Effective Date and except for any such approvals or consents the failure of
which to obtain will not have a Material Adverse Effect.

 

Section 2.4 Governmental Consents. The execution, delivery and performance by
each Credit Party party hereto of this Amendment and the consummation of the
transactions contemplated by this Amendment do not require any registration
with, consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority except (a) such as have been obtained or made and are in
full force and effect and (b) for filings and recordings with respect to the
Collateral.

 



 - 4 - 

 

 

Section 2.5 Binding Obligation. This Amendment has been duly executed and
delivered by each Credit Party that is a party hereto and is the legally valid
and binding obligation of each such Credit Party party hereto, enforceable
against each such Credit Party in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

 

ARTICLE III

Conditions to Effectiveness

 

This Amendment shall become effective on the date (the “Amendment No. 3
Effective Date”) on which the following conditions precedent are satisfied (or
waived by the Administrative Agent):

 

(a)                The Administrative Agent (or its counsel) shall have received
from (i)  each Continuing Revolving Lender, (ii) each other Specified
Refinancing Revolving Lender (iii) the Administrative Agent and (iv) each Credit
Party, (x) a counterpart of this Amendment signed on behalf of such party or
(y) written evidence satisfactory to the Administrative Agent (which may include
telecopy or other electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

 

(b)               The Administrative Agent shall have received (i) such
customary resolutions or other action of each Credit Party as the Administrative
Agent may reasonably require evidencing the authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Amendment and (ii) with respect to Borrower and Holdings,
such documents and certifications (including, without limitation, incumbency
certificates, Organizational Documents and, if applicable, good standing
certificates) as the Administrative Agent may reasonably require to evidence
that each of the Borrower and Holdings is duly organized or formed, and that
each of the Borrower and Holdings is validly existing and in good standing and
(iii) to the extent applicable in the relevant jurisdiction, bring down good
standing certificates of each Credit Party dated as of a recent date.

 

(c)                Holdings, the Borrower and each of the Subsidiary Guarantors
shall have provided the documentation and other information reasonably requested
in writing at least ten (10) days prior to the Amendment No. 3 Effective Date by
the Specified Refinancing Revolving Lenders as they reasonably determine is
required by regulatory authorities in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the PATRIOT Act, in each case at least three (3) Business Days prior
to the Amendment No. 3 Effective Date (or such shorter period as the
Administrative Agent shall otherwise agree).

 

(d)               The Borrower shall have paid to the Administrative Agent for
the ratable account of the Lenders holding Existing Revolving Loans all accrued
and unpaid interest on such Existing Revolving Loans to, but not including, the
Amendment No. 3 Effective Date.

 

(e)                All costs, fees, expenses (including without limitation legal
fees and expenses, title premiums, survey charges and recording taxes and fees),
in each case solely to the extent required to be paid pursuant to Section 1.5 of
this Amendment and Section 10.2 of the Amended Credit Agreement, and other
compensation separately agreed in writing to be payable to the Amendment No. 3
Arranger and the Administrative Agent shall have been paid to the extent due
(and, in the case of expenses, invoiced in reasonable detail at least two
Business Days prior to the Amendment No. 3 Effective Date).

 



 - 5 - 

 

 

(f)                After giving effect to this Amendment, (A) the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect, (B) the representations and warranties of the Borrower and each
other Credit Party contained in Section 4 of the Credit Agreement, Article II
hereunder and each other Credit Document are true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) on and as of the Amendment No. 3 Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) as of such earlier date and (C) no Default shall have
occurred and be continuing, or would result immediately after giving effect to
the provisions of this Amendment on the Amendment No. 3 Effective Date that
would constitute an Event of Default or a Default. A Responsible Officer of the
Borrower shall have delivered a certificate certifying as to the matters set
forth in clauses (A), (B) and (C).

 

(g)               The Administrative Agent shall have received an opinion of
Cravath, Swaine & Moore LLP, special New York counsel to the Credit Parties, in
form and substance reasonably satisfactory to the Administrative Agent and the
Amendment No. 3 Arranger.

 

(h)               The aggregate principal amount of the Specified Refinancing
Revolving Loans shall not be greater, or less, than the aggregate principal
amount of the Existing Revolving Loans.

 

ARTICLE IV

Miscellaneous

 

Section 4.1.           Continuing Effect; No Other Amendments or Waivers. Except
as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Agents under the Credit Agreement or any
other Credit Document, and shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other provision of the Credit Agreement or any other
Credit Document, all of which are hereby ratified and affirmed in all respects,
are valid and enforceable and shall continue in full force and effect. Except as
expressly waived hereby, the provisions of the Credit Agreement and the other
Credit Documents are and shall remain in full force and effect in accordance
with their terms. The parties hereto acknowledge and agree that the amendment of
the Credit Agreement pursuant to this Amendment and all other Credit Documents
amended and/or executed and delivered in connection herewith shall not
constitute a novation of the Credit Agreement and the other Credit Documents as
in effect prior to the Amendment No. 3 Effective Date. This Amendment shall
constitute a “Credit Document” for all purposes of the Credit Agreement and the
other Credit Documents. All references to the Credit Agreement in any document,
instrument, agreement, or writing shall from after the Amendment No. 3 Effective
Date be deemed to refer to the Credit Agreement as amended hereby, and, as used
in the Credit Agreement, the terms “Agreement,” “herein,” “hereafter,”
“hereunder,” “hereto” and words of similar import shall mean, from and after the
Amendment No. 3 Effective Date, the Amended Credit Agreement.

 

Section 4.2.           Counterparts. This Amendment may be executed in any
number of separate counterparts by the parties hereto (including by telecopy or
via electronic mail), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or in electronic format (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Amendment.

 



 - 6 - 

 

 

Section 4.3.           Headings. Section and subsection headings in this
Amendment are included herein for convenience only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

 

Section 4.4.           GOVERNING LAW. THIS AMENDMENT AND ALL MATTERS ARISING OUT
OF OR RELATING IN ANY WAY WHATSOEVER TO THIS AMENDMENT (WHETHER IN CONTRACT,
TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Section 4.5.           Jurisdiction; Waiver of Jury Trial. The provisions of
Sections 10.15 and 10.16 of the Credit Agreement pertaining to consent to
jurisdiction, service of process and waiver of jury trial are hereby
incorporated by reference therein, mutatis mutandis.

 

Section 4.6.           Reaffirmation. Each Credit Party expressly acknowledges
that it has reviewed the terms of this Amendment, consents to the amendments to
the Credit Agreement effected pursuant to this Amendment and reaffirms, as of
the date hereof and on the Amendment No. 3 Effective Date, that its guarantee of
the Obligations under the Credit Agreement and its grant of Liens on the
Collateral to secure the Obligations pursuant to each Collateral Document to
which it is a party, in each case, continues in full force and effect and
extends to the obligations of the Credit Parties under the Credit Documents
(including the Amended Credit Agreement) subject to any limitations set out in
the Amended Credit Agreement and any other Credit Document applicable to that
Credit Party. Neither the execution, delivery, performance or effectiveness of
this Amendment nor the modification of the Credit Agreement effected pursuant
hereto: (i) impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Credit Document, and such Liens continue unimpaired with the
same priority to secure repayment of all Obligations, whether heretofore or
hereafter incurred; or (ii) requires that any new filings be made or other
action be taken to perfect or to maintain the perfection of such Liens.

 

[Signature Pages Follow]

 

 

 

 

 

 

 



 - 7 - 

 

 



  TERRAFORM POWER, LLC   TERRAFORM POWER OPERATING, LLC   SUNEDISON CANADA
YIELDCO MASTER HOLDCO, LLC   SUNEDISON YIELDCO ACQ1 MASTER HOLDCO, LLC  
SUNEDISON YIELDCO ACQ2 MASTER HOLDCO, LLC   SUNEDISON YIELDCO ACQ3 MASTER
HOLDCO, LLC   SUNEDISON YIELDCO ACQ4 MASTER HOLDCO, LLC   SUNEDISON YIELDCO ACQ6
MASTER HOLDCO, LLC   SUNEDISON YIELDCO ACQ7 MASTER HOLDCO, LLC   SUNEDISON
YIELDCO ACQ8 MASTER HOLDCO, LLC   SUNEDISON YIELDCO ACQ9 MASTER HOLDCO, LLC  
SUNEDISON YIELDCO ACQ10, LLC   SUNEDISON YIELDCO CHILE MASTER HOLDCO, LLC  
SUNEDISON YIELDCO DG MASTER HOLDCO, LLC   SUNEDISON YIELDCO DGS MASTER HOLDCO,
LLC   SUNEDISON YIELDCO DG-VIII MASTER HOLDCO, LLC   SUNEDISON YIELDCO ENFINITY
MASTER HOLDCO, LLC   SUNEDISON NELLIS MASTER HOLDCO, LLC   SUNEDISON YIELDCO
REGULUS MASTER HOLDCO, LLC   SUNEDISON YIELDCO UK HOLDCO 3 MASTER HOLDCO, LLC  
SUNEDISON YIELDCO UK HOLDCO 4 MASTER HOLDCO, LLC   TERRAFORM CD ACQ MASTER
HOLDCO, LLC   TERRAFORM FIRST WIND ACQ MASTER HOLDCO, LLC   TERRAFORM LPT ACQ
MASTER HOLDCO, LLC   TERRAFORM POWER IVS I MASTER HOLDCO, LLC   TERRAFORM REC
ACQ MASTER HOLDCO, LLC   TERRAFORM SOLAR MASTER HOLDCO, LLC   TERRAFORM SOLAR
XVII ACQ MASTER HOLDCO, LLC   TERRAFORM THOR ACQ MASTER HOLDCO, LLC            
              By:  /s/ Matthew Berger     Name: Matthew Berger     Title:
Authorized Representative  



 

 

 

 

 

 

 

 





[Signature Page to Amendment No. 3]

 

 



  HSBC BANK USA, NATIONAL ASSOCIATION,
as Administrative Agent and Collateral Agent            By:  /s/ Keisha
McLaughlin     Name: Keisha McLaughlin     Title: AVP  



 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Amendment No. 3]

 

EXHIBIT A

 

 

IF EXECUTING AS A CONTINUING REVOLVING LENDER: By executing this Amendment No. 3
Consent as a Continuing Revolving Lender, the undersigned agrees (a) to the
terms of Amendment No. 3 to Credit and Guaranty Agreement and the Existing
Credit Agreement as amended thereby and (b) on the terms and subject to the
conditions set forth in Amendment No. 3 to Credit and Guaranty Agreement and the
Existing Credit Agreement as amended thereby, to continue all (or such lesser
amount as allocated to such Lender by the Amendment No. 3 Arranger and notified
to such Lender) of its Existing Revolving Loans as Specified Refinancing
Revolving Loans on the Amendment No. 3 Effective Date. The undersigned hereby
makes the election to (i) convert all (or such lesser amount as allocated to
such Lender by the Amendment No. 3 Arranger and notified to such Lender) of its
Existing Revolving Loans into Continued Revolving Loans pursuant to a cashless
conversion on the Amendment No. 3 Effective Date or (ii) have its Existing
Revolving Loans repaid on the Amendment No. 3 Effective Date and fund in or
purchase for cash Continued Revolving Loans pursuant to procedures specified by
the Administrative Agent.

 



☐ OPTION A – Cashless Conversion Election ☐ OPTION B – Cash Funding Election



 

Principal Amount of Existing Revolving Loans held: $________________________

 

 



  Signature page to Amendment No. 3 to Credit and Guaranty Agreement dated as of
the date first above written         [●], as a Continuing Revolving Lender      
        By:       Name:   Title:               [For any institution requiring a
second signature line:               By:       Name:   Title:]



 

 

 

 



[Signature Page to Amendment No. 3]

 

 

IF EXECUTING AS AN ADDITIONAL REFINANCING LENDER: By executing this Amendment
No. 3 Consent, the undersigned Specified Refinancing Revolving Lender hereby
consents (a) to the terms of Amendment No. 3 to Credit and Guaranty Agreement
and the Existing Credit Agreement as amended thereby and (b) on the terms and
subject to the conditions set forth in Amendment No. 3 to Credit and Guaranty
Agreement and the Existing Credit Agreement as amended thereby, agrees to be
bound as a Specified Refinancing Revolving Lender and hereby agrees to fund
Specified Refinancing Revolving Loans in the amount allocated to it by the
Amendment No. 3 Arranger and notified to it on or prior to the Amendment No. 3
Effective Date.

 



  Signature page to Amendment No. 3 to Credit and Guaranty Agreement dated as of
the date first above written         [●], as an Additional Refinancing Lender  
            By:       Name:   Title:



 

 

 

 

 

 

 



[Signature Page to Amendment No. 3]

 

 

ANNEX I

 

Specified Refinancing Revolving Lender Amount HSBC Bank Canada $66,666,666.72
Barclays Bank PLC $66,666,666.66 Bank of America, N.A. $66,666,666.66 Bank of
Montreal $66,666,666.66 The Bank of Nova Scotia $66,666,666.66 Natixis
$66,666,666.66 Royal Bank of Canada $66,666,666.66 Sumitomo Mitsui Banking
Corporation $66,666,666.66 Wells Fargo Bank, National Association $66,666,666.66
Total: $600,000,000.00

 

